Citation Nr: 1520673	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-47 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for hyperlipidemia.  

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for back pain.  

7.  Entitlement to service connection for leg pain.  

8.  Entitlement to service connection for arthritis of the joints.  

9.  Entitlement to service connection for a prostate disability.  

10.  Entitlement to service connection for left ear hearing loss.  

11.  Entitlement to service connection for a bilateral foot disability.  

12.  Entitlement to service connection for sleep apnea.  

13.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

14.  Entitlement to service connection for a right shoulder disability.  

15.  Entitlement to service connection for erectile dysfunction.  

16.  Entitlement to service connection for a testicular disorder.   

17.  Entitlement to service connection for stomach ulcers.  

18.  Entitlement to service connection for an eye disorder.  

19.  Entitlement to service connection for migraine headaches.  

20.  Entitlement to service connection for a kidney disorder.  

21.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

22.  Entitlement to an effective date earlier than July 23, 2012, for the award of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to January 1981, with additional periods of Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2010 VA Form 9, the Veteran requested a Central Office hearing before the Board to provide testimony regarding his appeal for service connection for depression, hypertension, a heart disorder, hyperlipidemia, gout, back pain, leg pain, arthritis of the joints, a prostate disability, and left ear hearing loss.  More recently, in an August 2014 VA Form 9, the Veteran requested a Travel Board hearing before the Board.  Considerations of due process mandate that the Board may not proceed with review of these claims on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case as to these issues.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Finally, in an October 2013 rating decision, the RO, in part, granted service connection for tinnitus, rated 10 percent, effective July 23, 2012, and denied service connection for a bilateral foot disability, sleep apnea, PTSD, a kidney disorder, a right shoulder disability, erectile dysfunction, a testicular disorder, stomach ulcers, an eye disorder, and migraine headaches.  In October 2013 correspondence, the Veteran expressed disagreement with the October 2013 rating decision as to all issues, including an initial increased rating for tinnitus and entitlement to an effective date earlier than July 23, 2012 for the award of service connection for tinnitus.  The RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a Statement of the Case (SOC) addressing the claims of entitlement to service connection for a bilateral foot disability, sleep apnea, PTSD, a kidney disorder, a right shoulder disability, erectile dysfunction, a testicular disorder, stomach ulcers, an eye disorder, and migraine headaches, an initial increased rating for tinnitus, and an effective date earlier than July 23, 2012 for the award of service connection for tinnitus.  Advise him and his attorney of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claims to the Board for further appellate consideration.  

2. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




